DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the terminal disclaimer, RCE, amendment, and response filed on 03/16/2021.
Claims 2-4, 8, 9, 11-14, 18, and 19 have been amended.
Claims 1-20 are currently pending and have been examined.

Terminal Disclaimer

The terminal disclaimer filed on 03/16/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-20 are allowed.  









Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

The Examiner has carefully reviewed the Applicants arguments and assertions filed on 10/16/2020.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant. With regard to the rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes determining targeted advertising based on performance metrics of a website.  Any rejections under 35 USC § 101 are hereby withdrawn.  Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). In the instant case, the additional elements are at least:
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 10/16/2020.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Graepel et al. Web-Scale Baysian Click-Through Rate Prediction For Sponsored Search Advertising In Microsoft’s Bing Search Engine. (April 2009).  Retrieved online 05/10/2018.  http://discovery.ucl.ac.uk/1395202/1/Graepel_901%255B1%255D.pdf
“We describe a new Bayesian click-through rate (CTR) prediction algorithm used for Sponsored Search in Microsoft's Bing search engine. The algorithm is based on a probit regression model that maps discrete or real-valued input features to probabilities. It maintains Gaussian beliefs over weights of the model and performs Gaussian online updates derived from approximate message passing. Scalability of the algorithm is ensured through a principled weight pruning procedure and an approximate parallel implementation. We discuss the challenges arising from evaluating and tuning the predictor as part of the complex system of sponsored search where the predictions made by the algorithm decide about future training sample composition. Finally, we show experimental results from the production system and compare to a calibrated Naïve Bayes algorithm.”

Kyle Bagwell.  The Economic Analysis of Advertising. (August 2005).  Retrieved online 04/23/2021.
https://academiccommons.columbia.edu/doi/10.7916/D8TB1K1S/download
“By its very nature, advertising is a prominent feature of economic life. Advertising reaches consumers through their TV sets, radios, newspapers, magazines, mailboxes, computers and more. Not surprisingly, the associated advertising expenditures can be huge. For example, Advertising Age (2005) reports that, in 2003 in the U.S., General Motors spent $3.43 billion to advertise its cars and trucks; Procter and Gamble devoted $3.32 billion to the advertisement of its detergents and cosmetics; and Pfizer incurred a $2.84 billion dollar advertising expense for its drugs. Advertising is big business indeed.”


Daniel Zantedeschi et al.  Measuring Multi-Channel Advertising Effectiveness Using Consumer-Level Advertising Response Data. (2016). Retrieved online 04/23/2021.
https://repository.upenn.edu/cgi/viewcontent.cgi?article=1305&context=marketing_papers
“Advances in data collection have made it increasingly easy to collect information on advertising exposures. However, translating this seemingly rich data into measures of advertising response has proven difficult, largely because of concerns that advertisers target customers with a higher propensity to buy or increase advertising during periods of peak demand. We show how this problem can be addressed by studying a setting where a firm randomly held out customers from each campaign, creating a sequence of randomized field experiments that mitigates (many) potential endogeneity problems. Exploratory analysis of individual holdout experiments shows positive effects for both email and catalog; however, the estimated effect for any individual campaign is imprecise, because of the small size of the holdout. To pool data across campaigns, we develop a hierarchical Bayesian model for advertising response that allows us to account for individual differences in purchase propensity and marketing response. Building on the traditional ad-stock framework, we are able to estimate separate decay rates for each advertising medium, allowing us to predict channel specific short- and long-term effects of advertising and use these predictions to inform marketing strategy. We find that catalogs have substantially longer-lasting impact on customer purchase than emails. We show how the model can be used to score and target individual customers based on their advertising responsiveness, and we find that targeting the most responsive customers increases the predicted returns on advertising by approximately 70% versus traditional recency, frequency, and monetary value-based targeting.”


   
HIBIKI NORIO et al. (EP 1244036 A1). “Provided is an advertisement portfolio model that can reduce a risk in an advertisement transaction for an individual advertisement product.  Since in an advertisement portfolio model according to the present invention, firstly a relational expression to determine a comprehensive advertisement risk management index is derived, which is an index for statistically representing a maximum unexpected loss amount which the advertisement product is subject to at a certain probability during the advertising campaign period, secondarily a plurality of correlation coefficient data of the advertisement product are calculated from the observational data of the advertisement product, and thirdly an optimal combination of the advertisement products is figured out in order to analyze at least either one of an effect, an efficiency or a risk of the advertisement product based on the relational expression for determining the comprehensive advertisement risk management index and the plurality of correlation coefficient data or the observational data which has taken the correlation into account indirectly, thereby the present invention can provide a sponsor with an optimal combination of the advertisement products.”

RAJARAM GIRIDHAR (WO 2013/074367 A2). “A social networking system enables advertisers to target advertisements to users who are attending events, which may be associated with concepts, temporal information, and locations.  Targeting criteria for advertisements may include global events and user-generated events.  Using past event attendance history, location information, and social graph information, a social networking system may generate a predictive model to estimate probabilities of whether users will attend an event.  Confidence scores may be generated for users for an event based on the predictive model.  Advertisements may be targeted to users based on events using the confidence scores.  Event attendance by users may be used in a fuzzy matching algorithm by the social networking system in providing advertisements to users of the social networking system.”





PARK (WO 2010/126205 A1) discloses, “According to one preferred embodiment of the present invention, the invention comprises the steps of: providing preset advertisement supply condition information; receiving advertisement supply request information corresponding to the advertisement supply condition information; calculating an advertisement supply rate for multiple web sites by using the advertisement supply condition information and the advertisement supply request information; and transmitting advertisement data to a client according to the advertisement supply rate if a request for advertisement data transmission is received from the client.  An advertisement server receives the request for advertisement data transmission received from the client if scroll bar location information corresponds to advertisement exposure location information by using the scroll bar location information of a web browser on which a web document and extracted advertisement exposure location information are displayed, wherein the advertisement exposure location information is included in the web document and is extracted from the client.  According to the invention, if multiple advertisers transmit advertisement supply requests, the advertisers' advertisements can be provided to various web sites or web pages and the like, while the advertisers' advertisement supply requirements are reflected thereupon.  In addition, as online advertisements using the location information of scroll bars are supplied, advertisers who supply the advertisements can be accurately charged for the advertisements according to the degree of advertisement exposure to users.”

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.





 http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        

james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)